
	

113 HR 775 IH: Uninterrupted Elections Act
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 775
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Griffith of
			 Virginia (for himself, Mr.
			 Connolly, Mr. Forbes,
			 Mr. Goodlatte,
			 Mr. Hurt, Mr. Scott of Virginia,
			 Mr. Wittman,
			 Mr. Wolf, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to exempt election
		  officials from Federal jury service.
	
	
		1.Short titleThis Act may be cited as the
			 Uninterrupted Elections
			 Act.
		2.Exemption of
			 election officials from Federal jury dutySection 1863 of title 28, United States
			 Code, is amended by adding at the end the following:
			
				(e)(1)Each plan under this
				section shall provide that a election or registration official, if named as a
				prospective juror, is exempt from starting service as a juror during any
				election period.
					(2)In this subsection—
						(A)the term election or registration
				official means an appointed or elected local election administrator, or
				a permanent full-time employee of such an administrator, whose duties include
				the registration of voters or the administration of elections; and
						(B)the term election period
				means the period beginning 60 days before and ending 30 days after an election
				with respect to which the election or registration official has any of the
				duties described in subparagraph
				(A).
						.
		
